Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/30/2019. Claims 1-15 are currently pending.
Priority
Current application, US Application No. 16/730,440, filed 12/30/2019, claims Priority from Provisional Application 62786279, filed 12/28/2018.

Claim Objections
	Claims 1, 6 and 10 are objected to because of the following informalities:  As per claims 1, 6 and 10, the limitation “calculating a total variation regularization operator and structure tensor regularization operator” should be replaced with “calculating a total variation regularization operator and a structure tensor regularization operator” or with an appropriate phrase for clarity. The limitation “constructing a new gradient with the calculated structure tensor operator and the total variation regularization operation” should be replaced with “constructing a new gradient with the calculated structure tensor operator and the calculated total variation regularization operator” or with an appropriate phrase for clarity and consistency.
As per claims 2-5, 7-10 and 12-15, claims are also objected because base claims 1, 6 and 11 are objected.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A method for seismic processing, comprising: (1.A)
receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area; (1.B)
creating an image model by migration in time or in depth using a two-way acoustic wave equation from the seismic data; (1.C)
updating the image model, wherein the step of updating the image model further comprises the substeps of: (1.D)
calculating forward wave propagation using the two-way acoustic wave equation to create synthetic data using a current image model; (1.E)
comparing the synthetic data and the received seismic data; (1.F)
when a difference between the synthetic data and the received seismic data exceeds a pre-determined value, calculating a total variation regularization operator and structure tensor regularization operator using the current image model; (1.G)
computing wavefield back-propagation and constructing a new gradient with the calculated structure tensor operator and the total variation regularization operation;
and obtaining an update of the current image model. (1.H)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical 
For example, highlighted limitations/steps (1.C) - (1.D) and (1.H) are treated by the Examiner as belonging to Mathematical Concept grouping as limitations describe mathematical equation, mathematical computation or mathematical relationship while highlighted limitations/steps (1.E) and (1.F)-(1.G) are treated as combination of Mental Process grouping and Mathematical grouping as the limitation include human judgement, observation or evaluation combined with mathematical calculation.
The image model in (1.C) is a mathematical abstract representation of image and shows a relationship between seismic data and migration propagation operator using equation [0006]. Updating the image model in (1.D) and (1.H) is achieved by solving an equation according to an optimization method [0024].

Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated
In Claim 1: “A method for seismic processing”, “receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area”;
In Claim 6: “A computing apparatus”, “one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations”;
In Claim 11: “A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations”;
As per claim 1, the additional element in the preamble “A method for seismic processing” is not qualified for a meaningful limitation and it only links the use of the judicial exception to a particular operation or field of use. The limitation/step “receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area” represents a standard data collection step using general receivers and sources in the art and only adds insignificant extra solution activity to the judicial exception. The limitations/elements “seismic receivers”, “seismic sources” and “subterranean area” represents general objects in the art and they are not particular.
As per claim 6, the additional element in the preamble “A computing apparatus is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/elements “one or more 
As per claim 11, the additional element in the preamble “A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to particular operations and the limitations/elements “computer-readable medium” and “processor” are general computing hardware components and they are not particular.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps or elements in the art according to the prior art of record. (See Zhang, Wang, Gao and Williamson and etc. in the list of prior art cited below)
Claims 1-15, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20140301158 A1), hereinafter ‘Zhang’ in view of Wang (CN 105608679 A), hereinafter ‘Wang’.
As per claim 1, Zhang discloses
	A method for seismic processing (a method for … seismic data … migration process [abs, 0015-0016]), comprising:
	receiving seismic data acquired from a plurality of seismic receivers and a plurality of seismic sources in a subterranean area; (receiving measured seismic data d of the subsurface [abs, 0015], receivers [0040], multiple sources [0052])
	creating an image model by migration in time or in depth using a two-way acoustic wave equation from the seismic data; (a profile ‘image’ of the geophysical structure [0002], RTM ‘Revers Time Migration’ imaging conditions, image contains amplitude distortions caused by RTM crosstalk artifacts, two-way RTM [0009-0011], acoustic wave equations [0041, equations 4a and 4b])

	calculating forward wave propagation using the two-way acoustic wave equation to create synthetic data using a current image model; (simulated seismic data , forward modeling operator L, [0038, equation 1], acoustic wave equations [0041, equations 4a and 4b]), 
	comparing the synthetic data and the received seismic data; (difference between the forward modeled data Lm and the recorded data d [0039, eq. 3])
	a difference between the synthetic data and the received seismic data, (measure the closeness between the simulated data and the seismic data, evaluate the above-noted closeness, a cross-correlation-based objective function E may be introduced [0045])

Zhang further discloses computing wavefield back-propagation and constructing a new gradient (RTM imaging conditions, backward-propagated receiver wavefield [0011], the optimal solution is achieved when objective function E(r) reaches its minimum ‘or maximum’ [0045], matched using the gradient calculated [0048, Fig. 2], another objective function E may be selected, a gradient … of the objective function may be calculated … for calculating optimal image[0060]) when the difference between the synthetic data and the received seismic data are evaluated and need to be worked on to 
	obtaining an update of the current image model. (calculating optimal image [0060] updating … inverted image, objective function E is checked, stopping criterion,  final image [0063]) .

However, Zhang is silent regarding calculating a total variation regularization operator and structure tensor regularization operator using the current image model and constructing a new gradient with the calculated structure tensor operator and the total variation regularization operation.

Wang discloses image enhancement method using a fusion structure tensor and local total variation image denoising method for constructing gradient operator (the structure tensor with a local total variation image denoising method, smoothing, gradient operator [claim 3, pg. 10]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Zhang in view of Wang to calculating a total variation regularization operator and structure tensor regularization operator using the current image model, computing wavefield back-propagation and constructing a new gradient with the calculated structure tensor operator and the total variation regularization operation when a difference between the synthetic data and the received seismic data exceeds a pre-

As per claim 6, Zhang disclose 
	A computing apparatus, comprising: one or more processors; and a memory system comprising one or more non-transitory, computer-readable media storing instructions that, when executed by at least one of the one or more processors, cause the computing system to perform operations (processing device, processors, software, storage device [0069, Fig. 14])
	Zhang and Wang discloses the rest of the limitations as shown in claim 1 above.

As per claim 11, Zhang discloses 
	A non-transitory, computer-readable medium storing instructions that, when executed by at least one processor of a computing apparatus, cause the computing system to perform operations (software, storage device … connected to processor [0069, Fig. 14])
	Zhang and Wang disclose the rest of limitations as shown in claim 1 above.

	Claims 2, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Wang in view of Gao (CN 108230274 A), hereinafter ‘Gao’.
As per claims 2, 7 and 12, Zhang and Wang disclose claim 1, 6 and 11 set forth above.
▽ is the gradient operator and | Delta u | also known as the total variation regular item [pg. 3 line 19-20]. However, Wang does not explicitly disclose the total variation regularization operator is                         
                            ∇
                            T
                            V
                            
                                
                                    m
                                
                            
                            =
                             
                            -
                            ∇
                            ∙
                            
                                
                                    
                                        
                                            ∇
                                            m
                                        
                                        
                                            
                                                
                                                    ∇
                                                    m
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where m is the current image model.

Gao discloses use of total variation regularization constants (a multi-resolution mixed noise model fast de-noising method,  calculating total variation regularization noise removing target function [abs], introduce … total variation item constant …                          
                            ∇
                             
                            ∙
                        
                                             
                            (
                            
                                
                                    ∇
                                    U
                                
                                
                                    
                                        
                                            ∇
                                            U
                                        
                                    
                                
                            
                            )
                        
                      [0125-0127, claim 8], side note: U is equivalent to m).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gao to use total variation regularization operator as recited in the claim for providing high-quality images of a surveyed subsurface, with improved focusing and enhanced resolution.

	Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Wang and Gao in view of Gao (CN 104020492 B), hereinafter “Gao ‘492”.
As per claims 3, 8 and 13, Zhang, Wang and Gao disclose claim 2, 7 and 12 set forth above. 
Wang further discloses use of structure tensor matrix [pg. 4 line 3-21], but is silent regarding the structure tensor regularization operator being div (H∇m).

Gao ‘492 discloses enhanced diffusion tensor geological structural characteristics, corresponding gradient structure tensor [pg. 12 line 8-18] and diffusion filter model diffusion tensor along the gradient direction [pg. 11 line 2-20, eq. 6]). See equation 
    PNG
    media_image1.png
    97
    920
    media_image1.png
    Greyscale

	side note: U is equivalent to m.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Gao ‘492 to use the structure tensor regularization operation as recited in the claims for providing high-quality images of a surveyed subsurface, with improved focusing and enhanced resolution.

Allowable Subject Matter
	Claims 4-5, 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claims 4, 9 and 14, the closest prior art of record, Zhang, Wang, Gao and Gao ‘492, either singularly or in combination, fail to anticipate or render obvious limitations “calculating a derivative of ∂J/∂m, wherein 
	J = ||Gm - d||2 +2||TV(m)||p + z||STS(m)||p Equation (3) 


Wang discloses an equation for E(u) [0076, eq. 1 in 0082], but does not explicitly disclose the above equation.

Gao ‘274 discloses an equation for J(u) [0074], but does not explicitly disclose the above equation.

As per claims 5, 10 and 15, claims would be allowable because base claims 4, 9 and 14 would be allowable.
Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Williamson (P. Williamson and et al, “Regularization of Wave-Equation Migration Velocity Analysis By Structure-Oriented Smoothing”, 2011 SEG Annual Meeting, San Antonio, Texas, September 2011) discloses computing wavefield back-propagation and constructing a new gradient considering tensor guided smoothing technique solving a classical regularized least square problem (wave equation migration … analysis [pg. 3877 right col bottom], calculating the gradient and applying a steepest descents [pg. 3878 left col top], gradient thus obtained typically contains strong sub-vertical features due to the nature of the DSO objective function and the inevitable irregularities of the image gathers, inversion is also stabilized by smoothing [pg. 3878 left col middle], 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865